DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: Species of Figure 7 (Claims 1-10); Species of Figure 11 (claims 11-17). The species are independent or distinct because species of Figure 7 disclose a plurality of gamma lines having a plurality of first gamma lines and a plurality of second gamma lines connected to output terminals of first gamma buffers among the plurality of gamma buffers, and a plurality of common gamma lines connected to output terminals of second gamma buffers different from the first gamma buffers among the plurality of gamma buffers; a first resistor string including a plurality of first resistors connected to one another in series and connected to the plurality of first gamma lines and the plurality of common gamma lines; and a second resistor string including a plurality of second resistors connected to one another in series and connected to the plurality of second gamma lines.  Species of Figure 11 discloses a decoder unit configured to receive image data and a plurality of gamma voltages, and supply at least one of the plurality of gamma voltages, based on the image data, to an input terminal of each of the plurality of source buffers; and a gamma voltage generating circuit configured to transmit the plurality of gamma voltages to the decoder unit through a plurality of gamma lines, wherein the number of the plurality of gamma lines is greater than the number of the plurality of gamma voltages.  Features distinct to Claim 1 include composition of gamma lines including specific resistor connection.  Features distinct to claim 11 include decoder unit to receive image data and plurality of gamma voltages and description of the number of gamma lines in relation to gamma voltages.  Features are unique to each species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ARIEL A BALAOING/Primary Examiner, Art Unit 2624